NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. SECURITIES & EXCHANGE                      No. 21-15146
COMMISSION,
                                                D.C. No. 2:19-cv-01515-APG-VCF
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

JOHN F. THOMAS, AKA John Frank, AKA
John Marshall, AKA John Rodgers, AKA
Jonathan West; THOMAS BECKER,

                Defendants-Appellants,

and

DOUGLAS MARTIN; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                              Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      John F. Thomas and Thomas Becker appeal pro se from the district court’s

default judgments entered against them in a civil enforcement action brought by

the Securities and Exchange Commission (“SEC”). We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s ruling on a

party’s request to stay proceedings. Fed. Sav. & Loan Ins. Corp. v. Molinaro, 889

F.2d 899, 902 (9th Cir. 1989). We affirm.

      The district court did not abuse its discretion in imposing a limited stay,

which appellants did not seek to extend, premised on an ongoing criminal

investigation of appellants. See Keating v. Off. of Thrift Supervision, 45 F.3d 322,

324-25 (9th Cir. 1995) (setting forth factors to consider in deciding whether to stay

civil proceedings pending the outcome of criminal proceedings); see also Clinton

v. Jones, 520 U.S. 681, 708 (1997) (“The proponent of a stay bears the burden of

establishing its need.”).

      In their opening brief, appellants fail to address how the district court erred

in entering default judgments against them and thus this issue is waived. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”); see also Greenwood v. FAA,

28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .”).

      AFFIRMED.


                                           2                                   21-15146